DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/30/2021. As directed by the amendment: Claims 33-36 have been amended, claims 1-32 have been cancelled, and claim 42 has been added. Thus, claims 33-42 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejections of the claims have been fully considered and are persuasive. Applicant amendments have overcome the previous rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zivkovic (US 10525207), Shaw (US 2014/0012206), and Creaturo (US 2015/0196714) (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 33-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zivkovic (US 10525207) herein Ziv; in view of Shaw (US 2014/0012206) and Creaturo (US 2015/0196714).
Regarding Claim 33, Ziv discloses a syringe for medical use comprising: a unitarily molded, one-piece barrel (single barrel (200); Fig.6) further comprising a fluid chamber (fluid barrel (210)) and a laterally offset needle retraction cavity (retraction barrel (220)) that are parallel, longitudinally coextensive (the barrels (220 and 210) are parallel and longitudinally coextensive as seen in Fig.6), separated by a common wall section (dividing wall (201); Fig.7); and a forwardly facing, rearwardly biased retractable needle (needle cannula (150)).
Ziv does not appear to disclose an outer wall comprising an outwardly facing, flat display surface spanning at least a portion of an external wall section of the fluid chamber and at least a portion of an external wall section of the needle retraction cavity, upon which portions an array of indicia comprising a volumetric dosage scale are applied and are longitudinally aligned and coextensive in length with the fluid chamber.
Creaturo teaches it was known in the art to have a volumetric scale on one flat display surface (The barrel 102 shown is generally cylindrical with at least one flat face for displaying indicia, however, other shapes are envisioned; paeag. [0073], lines 10-12) (The barrel 102 may further include raised indicia 132, for example Braille, indicating the volumetric measurements; parag. [0081], first sentence). The indicia (132) is located on all the external wall of the barrel (102) (Figs.1-2), so the indicia (132) in Creaturo is fully capable of being located on at least 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziv to incorporate the teachings of Creaturo in order to have a volumetric dosage scale on a flat display surface to monitor how much fluid is being delivered from chamber.
Shaw teaches it was known in the art to have a needle (340) coaxially aligned with fluid chamber (352) before retraction (Fig.39) and longitudinally aligned with the needle retraction cavity (310) after retraction (Fig.42).
Accordingly, the prior art of reference teach that it is known that retracting the needle via breaking a frangible element (153) with a distal end of the trigger element (191) and then expansion of the biasing element (152) causes the needle hub (142) to retract into the barrel is a functional equivalent for having a frontal attachment (304; Fig.34) that is slidable from a first position (aligned with the fluid chamber; Figs.35 and 39-40) before retraction to a second position (aligned with the retraction chamber; Figs.37 and 41-42) after retraction. Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to have substituted the retraction mechanism in Ziv with the retraction mechanism in Shaw. The substitution would have resulted in a predictable result where the needle is retracted after delivery.
Regarding Claim 34, Ziv as modified discloses the syringe of claim 3 and Creaturo further discloses wherein the barrel comprises two oppositely facing, flat display surfaces (In each of the syringe embodiments described herein, the barrel 102 and plunger 104 have , with each surface spanning at least a portion of an external wall section of the fluid chamber and at least a portion of an external wall section of the needle retraction cavity (the flat surfaces of the barrel are fully capable of spanning at least portions of the fluid and needle retraction chambers of Ziv, since the flat surface is located along all the outer wall of the barrel (since the chambers in Ziv are located inside the barrel) upon which portions an array of indicia (132) comprising a volumetric dosage scale are applied and longitudinally aligned and coextensive in length with the fluid chamber (the indicia (132) is fully capable of being longitudinally aligned and coextensive with the fluid chamber in Ziv, since the fluid chamber is located inside the barrel) (The indicia (132) are longitudinally aligned and coextensive with the barrel (102); Figs.1-2).
Regarding Claim 35, Ziv as modified discloses the syringe of claim 3 and further discloses comprising a plunger (plunger rod (160) and stopper (170); Fig.4) slidably engaging an inside wall (114) of the fluid chamber (110) (A plunger rod 160 is disposed within the fluid barrel 110 and includes a stopper 170 attached thereto for forming a fluid-tight seal with the inside surface 114 of the fluid barrel 110; column 13, lines 42-45). Shaw further discloses plunger (plunger handle (308) and plunger seal (324)) in coaxial alignment with the forwardly facing, rearwardly biased retractable needle prior to needle retraction (parag. [0094], lines 21-27).
Regarding Claim 36, Ziv as modified discloses the syringe of claim 33 and Shaw further discloses comprising a frontal attachment (304) slidably engaging a front portion of the barrel in a direction transverse to a longitudinal axis of the plunger (parag. [0095], lines 1-7).
Regarding Claim 37, Ziv as modified discloses the syringe of claim 36 and further discloses wherein the frontal attachment (304) is selectively movable laterally from a first position wherein the forwardly facing, rearwardly biased retractable needle is coaxially aligned with the fluid chamber prior to needle retraction (Figs.35 and 39-40) to a second position wherein the forwardly facing retractable needle is longitudinally aligned with the needle retractation cavity following needle retraction (Figs.37 and 41-42).
Regarding Claim 41, Ziv as modified discloses all the limitations of claim 33.
Ziv does not appear to disclose a selectively removable plunger cap.
Creaturo teaches it was known in the art to have a removable cap (130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziv to incorporate the teachings of Creaturo to have a removable plunger cap in order to secure the inner plunger with the outer grip/ barrel (parag. [0107]).
Regarding Claim 42, Ziv as modified discloses the syringe of claim 33 and Creaturo further discloses as configured for usable fluid volumes of 1 mL or less (the inidicia (132) ranges from 0.5 to 2 ml; Fig.1) (Volumetric indicia may include, but is not limited to, mL, IU, CC, MG, MCG, etc. Indicia may also be provided in the form of KG, LB, Body Surface Area (BSA), Body Mass Index (BMI), etc; parag. [0115], last sentence).

s 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zivkovic (US 10525207) herein Ziv; in view of Shaw (US 2014/0012206), Creaturo (US 2015/0196714), and Ziv embodiment of Figures 18-23.
Regarding Claim 38, Ziv (Figs. 1-7) as modified discloses all the limitations of claim 33.
Ziv (Figs.1-7) does not appear to disclose a removable needle cover.
Ziv (Figs.18-23) teaches it was known in the art to have a needle shield (240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziv (Figs.1-7) to incorporate the teachings of Ziv (Fig.18-23) to have a needle shield in order to protect the user and prevent contamination of the needle (column 17, lines 33-36)
Regarding Claim 39, Ziv as modified discloses the syringe of claim 38 and Ziv (Fig.18-23) further discloses wherein the removable needle cover further comprises a locking member (detents (244); Fig.22) (column 17, lines 52-58).
Regarding Claim 40, Ziv as modified discloses the syringe of claim 39 and further discloses wherein the locking member (244) is a locking arm (Fig.22) extending into the needle retraction cavity (column 17, lines 52-58).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783